Citation Nr: 1033974	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-08 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's Son


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine 
Corps from June 1964 to June 1967.  

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for PTSD and assigned a 30 percent evaluation 
effective December 9, 2005.

The Veteran testified at a hearing before a Decision Review 
Officer (DRO) at the RO in June 2008, and before the undersigned 
Acting Veterans Law Judge at a June 2010 hearing held at the RO.  
Transcripts of both hearings are associated with the claims file.


FINDING OF FACT

PTSD is manifested by occupational and social impairment with 
reduced reliability and productivity, die to such symptoms as 
depression, intrusive thoughts, hallucinations, difficulty with 
work and social relationships, suicidal ideation, and nightmares.  


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but not higher, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, 
Diagnostic Code (DC) 9411 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection for 
PTSD.  Once service connection is granted the claim is 
substantiated, additional notice is not required, and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  No additional discussion of the duty to notify is 
therefore required.

VA also has a duty to assist the Veteran in the development of 
the claim, which is not abrogated by the granting of service 
connection.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  All available VA treatment records 
have been obtained and associated with the claims file; VA 
medical centers in Dallas and Shreveport have certified that no 
records of alleged treatment in the 1980's and 1990's can be 
located.  As this period precedes service connection, the Veteran 
is not prejudiced.  All potentially relevant private treatment 
records identified by the Veteran have been obtained, and he has 
submitted lay statements bearing on the issue before the Board.  
Several VA examinations have been provided; the examiners made 
all required findings and fully described the current 
manifestations of disability.  The examinations are therefore 
adequate for adjudication purposes.  Finally, the Veteran has 
been afforded the opportunity to present personal testimony at 
DRO and Board hearings.  All known and available records relevant 
to the issues on appeal have been obtained and associated with 
the appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Criteria & Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  Separate ratings may be assigned for separate periods of 
time based on the facts found, however.  This practice is known 
as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating will 
be assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

PTSD is to be assigned a 30 percent rating where there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events). 

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships. 

A 70 percent rating is assigned when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned when there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

Private treatment records from October 2002 note that treating 
doctors felt some portion of the Veteran's physical complaints, 
particularly headaches, were attributable to psychiatric 
problems.  His primary care physician, however, declined to refer 
the Veteran for assessment.

VA treatment records from December 2004 to June 2008 reveal that 
the Veteran regularly complained of irritability, flashbacks and 
intrusive thoughts, sleep disturbances, anxiety, avoidance 
behaviors, and depression.  In December 2004, he had recently 
separated from his wife, and he was tearful on interview.  He 
endorsed suicidal ideation without plan.  A Global Assessment of 
Functioning (GAF) score of 55 was assigned.  

A GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-50 illustrates 
"[s]erious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job)."  A score of 51-60 represents 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  A score of 61-70 
illustrates "[s]ome mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  Id. 

In June 2005, was admitted to the PTSD group therapy program, 
with continued reports of recurrent dreams and intrusive 
thoughts, avoidance behaviors, irritability, and hyperarousal.  
Doctors noted that he had been divorced.  In July 2005 the 
Veteran stated that he sometimes sees Viet Cong soldiers, and was 
somewhat paranoid about his employer's wife.  He was depressed, 
but denied any suicide attempts.  The Veteran participated in the 
PTSD/Coping Skills group, and continued to use prescribed 
medications.  The Veteran did begin regularly reporting suicidal 
ideation to doctors.  Some providers indicated no attendant 
plans, but others indicated that the Veteran seemed to be 
concealing some related thoughts.  Later treatment notes indicate 
that the Veteran was self-adjusting his medications and dosages.  
While he continued to work, he reported conflicts with 
supervisors and increased isolation at work and home.

A friend of the Veteran submitted a statement in April 2006; Mr, 
KBS had known and observed the Veteran for over 20 years.  He 
reported that the Veteran at time overreacted to seemingly 
insignificant things.  His moods fluctuated, and at times he 
became distraught and tearful.  Stress often triggered outbursts 
of "offensive" behavior for which he was apologetic, but could 
not explain.  He tended to isolate, and had only a few close 
friends.  

The Veteran's ex-wife also submitted a statement.  She was afraid 
of his dreams and nightmares, as he would not recognize her and 
would sometimes assaulted her.  He began to miss work and became 
withdrawn from friends and family.  He was irritable and would 
react angrily to being disturbed.  She cited his PTSD symptoms as 
the main reason for their divorce.

The Veteran underwent a VA examination in September 2006.  He 
reported that he became tearful frequently.  He stated that he 
had trouble sleeping, which caused him to feel fatigued much of 
the time.  He reported several nightmares and flashbacks each 
week related to his Vietnam experiences.  He stated that he was 
irritable.  

Upon mental status examination, there was no impairment of 
thought process or communication as the Veteran's conversation 
was logical and goal directed.  He spoke spontaneously, 
maintained good eye contact during the interview, and showed no 
inappropriate behavior.  The Veteran had no hallucinations or 
delusions and showed no evidence of psychosis.  He denied 
suicidal or homicidal thoughts, ideations or plans or intent.  
His ability to maintain minimal personal hygiene and other basic 
activities of daily living was unimpaired.  The Veteran was 
oriented to person, place and time.  He had no memory loss or 
impairment.  He had no obsessive or ritualistic behavior which 
interfered with routine activities.  He spoke at a normal rate 
and with normal volume.  He denied experiencing panic attacks.  
He showed some mild anxiety.  He had no impaired impulse control.  
The examiner assigned a GAF score of 70.  The examiner noted 
that, although the Veteran reported some symptoms of PTSD, there 
was little evidence that his symptoms resulted in significant 
impairment of his overall psychosocial functioning.  

The Veteran underwent another VA examination in June 2007.  Upon 
mental status examination, his affect was superficial and 
constricted.  His mood was positive.  He had no suicidal or 
homicidal ideations, hallucinations, delusions, or thought 
disorder.  He was well oriented with no gross disturbance in 
either memory or cognition.  He was capable of all activities of 
daily living.  Rate and flow of speech were within normal limits.  
He denied panic attacks.  The examiner diagnosed chronic, 
moderate PTSD and assigned a GAF score of 50.  The examiner noted 
that the Veteran had reduced reliability and productivity due to 
PTSD signs and symptoms especially in the area of personal 
relationships and secondarily in the area of avocational 
interests.  The Veteran's work life was not as significantly 
affected.  The examiner also commented that the Veteran tended to 
try and "put on a very positive face."

At a June 2008 DRO hearing, the Veteran reported that he was 
"heavily medicated" but his PTSD had not worsened or improved.  
He was emotional over many things, and had nightmares and 
flashbacks over the Viet Cong hunting him.  He had assaulted his 
wife during one episode.  He continued to work, but in a 
warehouse setting at a furniture store.  He dealt with customers 
and coworkers, but had good and bad days due to his temper.  He 
did miss quite a bit of time due to PTSD.  He had stopped seeking 
therapy, as he felt his doctors were not helpful.  He reported 
suicidal ideation, and stated he had a plan to fake an accident 
so his children could get insurance money.

The Veteran underwent another VA examination in October 2009.  
Upon mental status examination, the Veteran had no impairment of 
thought process or communication.  He denied delusions or 
hallucinations.  He made good eye contact.  He denied current 
suicidal and homicidal thoughts.  He wore clean casual clothing 
and appeared to be properly groomed.  There was no evidence that 
the Veteran was unable to care for himself.  The Veteran was 
oriented to person, place, and time.  Memory was intact.  The 
Veteran had no ritualistic behavior.  His rate of speech and its 
content was normal.  He denied panic attacks.  The examiner noted 
"Impulse Control- None."  The examiner diagnosed PTSD and 
assigned a GAF score of 55.  The examiner stated that the 
Veteran's PTSD signs and symptoms appeared to lead to reduced 
reliability and productivity.  The Veteran stated that his 
symptoms were nightmares, anger, and avoiding certain ethnic 
groups.  He avoided all material regarding Vietnam.  He stated 
that he "jumps" when hearing loud noises.  His depression led 
him to being isolated and withdrawn.  

During his June 2010 Board hearing, the Veteran reported that he 
was being actively treated for PTSD.  He had also stopped his 
medications.  He felt drugged, and did not see much improvement 
of his symptoms.  He continued to have nightmares that disturbed 
his sleep.  He still worked, in the scratch and dent section of a 
furniture store, where he could generally work alone and limit 
customer contact.  He missed four or five days a month of work.  
He prefers to sit at home alone.  While he does have people he 
considers friends, he does not actively socialize.  He continued 
to have suicidal thoughts daily, as well as a plan.  His son 
stated that the Veteran was visibly depressed and tired.  He had 
been threatened by his father during flashbacks, and the Veteran 
reported that he continued to be angry and irritable with his 
children.  He was constantly depressed, and checked the perimeter 
before going to bed each night.  He saw and heard people from 
Vietnam in his dreams.

The medical evidence reflects that the Veteran had flattened 
affect and disturbances of motivation and mood which resulted in 
reduced reliability and productivity.  Additionally, his GAF 
scores of 50 at the June 2007 VA examination and 55 at the 
October 2009 VA examination indicate moderate symptoms.  The 
Board finds that the VA examination findings support that the 
Veteran has functional impairment consistent with the criteria 
that typify a 50 percent rating.  

The competent evidence of record supports assignment of an 
increased, 50 percent evaluation for PTSD.  While repeated VA 
examinations note a mild to moderate level of functioning, and 
state that the majority of impairment is in the social arena, the 
VA treatment records and lay statements from the Veteran and his 
family and friends indicate a more serious level of impairment 
affecting a wider range of his activities.  The Veteran has 
consistently reported intrusive thoughts, flashbacks, and 
nightmares of Vietnam.  He became visibly upset on several 
occasions when discussing them.  He is depressed on a constant 
basis, and reports suicidal ideation.  However, he is able to 
continue functioning is a work environment, to a great extent.  
He is still working, despite some problems with motivation and 
mood, as well as limitations on his ability to interact with 
customers.  Importantly, the degree of social impairment 
described is quite severe. 

The Board recognizes that the clinical descriptions of PTSD 
symptomatology on VA examinations (as well as the corresponding 
GAF scores) do not necessarily support the increased evaluation, 
but these findings are outweighed by the consistent and serious 
findings in treatment records and the experiences reported by the 
Veteran and his family.  Moreover, at least one doctor has opined 
that there may be some distortion in the Veteran's presentation 
on examination, as he tries to always put forward a good 
impression.

An evaluation in excess of 50 percent is not warranted at this 
time.  While the Veteran clearly demonstrates suicidal ideation, 
he is able to continue functioning independently  and routinely 
in all areas of his life.  There is no evidence of violent 
outbursts related to his irritability, and his speech, thought 
processes, and memory are intact.  While his relationships are 
impaired, he does not lack the ability to form and maintain such.  
The disability picture presented most closely approximates the 
criteria for a 50 percent evaluation.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

Comparing the Veteran's disability level and symptomatology to 
the Rating Schedule, as previously discussed, the degree of 
disability is contemplated by the Rating Schedule; there remain 
higher schedular evaluations corresponding to worsening of 
symptomatology.  The schedule is, therefore, adequate and no 
referral to an extraschedular rating is required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

An initial rating of 50 percent PTSD is granted, subject to the 
regulations governing payment of monetary awards.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


